Case 3:17-cv-00601-MHL Document 137 Filed 07/03/19 Page 1 of 20 PageID# 2335
         UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                      RICHMOND DIVISION
                        MATTER: STEELE v, GOODMAN,I7-CV-00601-MHL




                                                                             D.G,Sweigert, c/o
                                                                                  P.O. Box 152
                                                                               Mesa,AZ85211
                                                                SDoliation-notice^maUbox.ors




                                                                                  June 30,2019

Jason Goodman,CEO
Multi-media System Design,Inc.
252 7th Avenue
Suite 6-S
New York, NY 10001

Clerk ofthe Court, Room 3000
U.S. District Court
701 E. Broad St.
Richmond, VA 23219                                                         CLERK, U.S. DiSTRICr COURT
                                                                                 RICHMOND. VA



MATTER:                STEELE V. GOODMAN,17-CV-00601-MHL

                       District Judge M.Hannah Lauck



SUBJECT:               ATTEMPTED FRAUD ON THE COURT BY DEFENDANT
                       GOODMAN




REF:(a)                MANUAL CHAVEZ,III(DOB 03/21/1986), AZ DL D01566834


Good Morning:



1.     This letter addresses the allegation that you(Defendant Jason Goodman)have conspired
with yet another"CrowdSource The Truth"(CSTT)social media side-kick (ref:(a))to suborn
perjury and submit tainted evidence(under oath)to this Court to support your wild speculative
conspiracy theory insinuations that ignore the truth.
Case 3:17-cv-00601-MHL Document 137 Filed 07/03/19 Page 2 of 20 PageID# 2336
        UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                          RICHMOND DIVISION
                        MATTER: STEELE v. GOODMAN,17-CV-00601-MHL




2,     The conclusions and assertions you have presented to this Court under oath in ECF Doc.
No. 134. para. 12 are fabrications based on your continued reckless disregard for truthiul
information and your apparent willful blindness to the truth as expressed in the social media
content of you and your side-kick ref:(a). As explained below, your allegations in ECF Doc.
No. 134, para. 12 are baseless, meritless, unfounded and are intended to deceive this court.


3.     Below is your sworn statement to the Court(Exhibit I "eve". ECF Doc. No.78T


         Case 3:17-cv-00601-MHL Document 134 Filed 06/27/19 Page 8 of 44 PagelD# 225')


          12. As previously submitted in these proceedings,(ECF No.78 EXHIBIT I)Intervenor

                Application D. George Sweigert,telephone Manuel Chavez III, making substantially the

                same claim,falsely stating that Defendant Goodman was paid by Black Cube

                (httD://www.blackcube.comi a private intelligence firm in the UK comprised offormer

                Mossad agents and operatives, according to their own public website.



       EXF Doc. No. 78, EXHIBIT I is shown below.




           Case 3:17-cv-00601-MHL Document 78-9 Filed 03/08/19 Page 1 of 103 PagelD# 95p



                                                     EXHIBIT I

            MANUEL CHAVEZ & D.GEORGE SWEIGERT LIVE STREAMED ON YOUTUBE I I25.I7.SOLVING.RAR

            1

           00:00:00,739 -> 00:00:07,130

           uh-huh yeah LTP did kind ofget pawned
Case 3:17-cv-00601-MHL Document 137 Filed 07/03/19 Page 3 of 20 PageID# 2337
          UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                                           RICHMOND DIVISION
                                     MATTER: STEELE v. GOODMAN,17-CV-00601-MHL




5.       Below is a screen-shot ofthe actual YouTube video (note: ref:(a)is pictured).




               \ 0 A ct H o V H I.               A \ O A d H O9H

                                            3 H A tf H ♦ r       t: I G / d •
                               O I Ml       P L A .h      d • H A © t ^ -ff
                                G If G      H     G fl jT !■ n. d •   e if C
          K       ♦ d 9 I Q A .h K d \      ^ H '!i«♦d9lOart^Kd\
         C A L A n" fl .1. r. I A H             C A I A     q ,f. A I A H




     11.25.17.Solving.rar
              Defango TV

               •y Subscribed    A     20K
                                                                                                 3,901 views


                                                   Streamed live on Nov 25,2017
                                                   Long day of puzzling and work
              Internet URL: httns://www.voutube.coni/watch?v=iK73oCxCGOE&t=4368s



6.       Ref: (a) states the following:


         01.12:12                   I have tried to take myself out of the whole - you now - fighting with
         Jason Goodman. But, you know I like to have to make at least some comments
         sometimes because there is weird stuff.
Case 3:17-cv-00601-MHL Document 137 Filed 07/03/19 Page 4 of 20 PageID# 2338
        UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                      RICHMOND DIVISION
                       MATTER: STEELE v. GOODMAN,17-CV-00601-MHL




       01.22.22       You know its really crazy to me to that I was picking up on something
       "Black Cube". And I like have gotten some information about like .. some information
       from quote unquote "CIA source" talking about how Loomer and - what's his name-
       Goodman were getting paid by some Black Cube operative. Then it started clicking in
       my head.


7.     As you are well aware,ref:(a)has recently made a series of YouTube social media
videos to support his testimony in a related case known as:
                              U.S. District Court
                              for the District of Columbia
                              RICH V. BUTOWSKY et a!
                              CASE#: l:18-cv-00681-RJL
                              Judge Richard J. Leon

8.     In these recent YouTube videos it has been clearly stated by ref:(a)that it is his
testimony in the above case that he was a member ofa group of"reputation protection"
operatives allegedly directed by Matt Couch(defendant ion the above cited action). Ref:(a)has
distributed in a widely pervasive manner,electronic messages from Matt Couch to support his
testimony. Ref:(a)has also been vocal about evidence that he has furnished to you as well.


9.     As you are aware, you made a telephone call to ref:(a)while he was broadcasting a live
YouTube video stream (during the actual call you seem to be unaware that your voice was
concurrently broadcast to the Internet). Although ref:(a)has removed the video from public
social media display, several copies of your interaction have been made and placed on the
internet by unknown third parties.
Case 3:17-cv-00601-MHL Document 137 Filed 07/03/19 Page 5 of 20 PageID# 2339
       UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                                  RICHMOND DIVISION
                         MATTER: STEELE v. GOODMAN,17-CV-0060I-MHL




10.   A copy ofthis video content can be located here:

                     YouTube             defango jason goodman




              Jason Goodman and Defango Collude on Conspiracy Theory
             •p—r Free Speech Fair Use

                                                                       34 views

                                                                           9>



            Internet URL: https://www.youtube.coni/watch?v=It5SFuVxhMM&t=266s
Case 3:17-cv-00601-MHL Document 137 Filed 07/03/19 Page 6 of 20 PageID# 2340
       UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                 RICHMOND DIVISION
                  MATTER: STEELE v. GOODMAN,17-CV-00601-MHL




                           TRANSCRIPT OF DISCUSSION


REF:(A):          Oh,Jason Goodman is calling me. Hello Jason Goodman.
GOODMAN:          Manual Chavez, how are you.
REF:(A):          I am doing alright,just heading to Arizona right now.
GOODMAN:          OH,ok. So I guess you are in a bit ofa drive. I don't know if you had a
                  chance to see my messages, but one thing I would really like to get-if
                  your able to send it- is either a screen capture from Patreon of. uh.. the
                  dash board, or the initial e-mail Patreon that sends you that says
                  AMABISS has become a Patreon and shows an e-mail of that account.



REF:(A):         I can send that over to you no problem, actually. Garble. I actually did
                  get that e-mail . and.. all.. uh.. and I have a couple of messages for how
                  ever many months she was on my thing and I will send you like a copy of
                  that it shows the date and what e-mail she was using.


GOODMAN:          Something you would write to the Bar Association saying "hey, look, this
                 judge determined that it is likely that Biss is making these inappropriate
                  payments. He is not supposed to be paying you,if you're his client, and
                  particularly if that payment is coming at a time you are engaged in
                  activities like making videos about his lawsuit, that spread allegations out
                 across the Internet, that aren't true. Things like that. So,that is my
                 position that he had someone paying you to do that stuff. He's been
                  working with Robert David Steele, you were working for Robert David
                  Steele, at the time, Sweigert [undersigned] was working with you, Tyroan
                 Simpson was working with you and Sweigert and these are the elements of
                 conspiracy.
REF:(A):          Yeah,I mean you got the conspiracy down pretty well. I mean. I will send
                  you everything that shows she was on my Patreon and she was paying me
                 on Patreon,for sure. But, was I working in concert with Dave Acton
Case 3:17-cv-00601-MHL Document 137 Filed 07/03/19 Page 7 of 20 PageID# 2341
         UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                       RICHMOND DIVISION
                        MATTER: STEELE v. GOODMAN,17-CV-00601-MHL




                       [imdersigned] and those guys, yeah,f_ck it, why not. I will say whatever.
                       (Laughter)


11.      There are other issues associated with your ECF Doc. No. 134, para. 12. Amongst
these legal insufficiencies,(i) whether or not the purported evidence you propound rises to the
level of sufficiency in the light ofthe Federal Rules ofEvidence, and (ii) your use of hearsay to
attempt to attribute comments to the undersigned made by ref:(a)about Black Cube (as
broadcast in the video you have described as EXHIBIT I, to ECF Doc. No. 78).


12.    The legal sufficiency ofthe electronic messages you provide as evidence also present an
open question considering the legal sufficiency requirements ofthe F.R.E.. As the public record
clearly demonstrates, you have had a long-standing relationship with ref:(a)dating back to the
infamous"Who Spoofed the Seth Rich Files" episodes of CSTT (first two weeks of June 2017-
immediately prior to your closure ofthe Port of Charleston, S.C. on Jrme 14,2017 due to your
CSTT YouTube video podcasts).



I hereby attest that the foregoing is true and accurate under the penalties of perjury on this   /

day of June, 2019.


                                                                                                     /


                                                                  D.GEORGE SWEIGERT,C/O
                                                                                     P.O.BOX 152
                                                                                  MESA,AZ 85211


Attached: Copies sent to other district courts
Case 3:17-cv-00601-MHL Document 137 Filed 07/03/19 Page 8 of 20 PageID# 2342
             Case l:18-cv-08653-VEC Document78 Filed 06/27/19 Page lot 12
                               Sweigert v. Goodman, USDC for the SONY


                                                                           D. George Sweigert, c/o
                                                                                        P.O. Box 152
                                                                                      Mesa,AZ 85211
                                                                  Spoliatioii-notiee@maiIbox.org

                                                                                       June 24,2019


 Jason Goodman,CEO
 Multimedia Systems Designs,Inc.
 252   Avenue, APT #6-S                                                                     &

 New York,NY 10001-7334
                                                                                        o
 truth@crowdsourcethetruth.org                                                               ro
                                                                                        Q


                                                                                              ■3S-
 PRO SE DIVISION,ROOM #200
 Clerk of the Court                                                                            ro

 U.S. District Court for the SDNY
(FOLEY SQUARE)
 500 Pearl Street
 New York,New York 10007-1312

 SUBJECT;       SWEIGERT V. GOODMAN,
                CIVIL CASE #: 1:18-CV.08653-VEC
                JUDGE VALERIE E. CAPRONI



 REF: (a)       Oversight concerning copies of pertinent letters


 Dear Sir;


        1.      Due to an oversight the attached two letters were not copied to you.


        Signed this ^ L day of June, 2019
                    ^ fd


                                                                                       pro se plaintiff




                                       SWEIGERT V. GOODMAN
                  U.S. DISTRICT COURT, SOUTHERN DISTRICT OF NEW YORK (FOLEV SQUARE)
                          CIVIL CASE #: I:18-CV.08653-VEC, JUDGE VALERIE E. CAPRONI
Case 3:17-cv-00601-MHL Document 137 Filed 07/03/19 Page 9 of 20 PageID# 2343
         Case l:18-cv-08653-VEC Document 78 Filed 06/27/19 Page 2 of 12




                                                                              D. George Sweigert, c/o
                                                                                          P.O. Box 152
                                                                                       Mesa,AZ 85211
                                                                      Spoliation-notice@mailbox.org

                                                                                         June 18,2019


   EDWARD BUTOWSKY
   2200 Bradbury Court
   Piano,TX 75093

   and
                                                                                            ij>   cz
                                                                                                        .. .1 '

   Clerk of the Court                                                                             ro
                                                                                             CJ   —1     ■ .•■) — ;
   U.S. District Court
   for the District of Columbia
   333 Constitution Avenue N.W.
   Washington D.C.20001                                                                            ro      < >
                                                                                                   -J      (-A

   SUBJECT:        RICH v. BUTOWSKY et al
                   CASE #: l:18-cv-00681-RJL
                   Judge Richard J. Leon


   REF: (a)        Whereabouts of a potential witness: Manual A. Chavez, III


   To the Clerk:


   1.     The undersigned is a non-party that has observed the behavior of a potential witness. In
   video content posted by ref: (a) it appears he is willing to voluntarily accept service of a
   subpoena from the plaintifTs counsel.


   2.     On June 17,2019 ref: (a) published the video entitled, Defango Get's subpoena'd in the
   Aaron Rich Lawsuit - Usethrich Files, via Internet URL
   httDs://www.voutube.com/watch?v=vLnzacsiPX8 (pictured below) which displays the e-mail
   message content of plaintiffs counsel.




           RICHv. BUTOWSKY et al, CASE #: l:18-cv-0068I-RJL, Judge Richard J. Leon
Case 3:17-cv-00601-MHL Document 137 Filed 07/03/19 Page 10 of 20 PageID# 2344
          Case l:18-cv-08653-VEC Document 78 Filed 06/27/19 Page 3 of 12




                      YouTube




               Defango Get's subpoena'd in the Aaron Rich
               Lawsuit - #sethrich Files
                     Defango TV
                         Subscribed   JiL ?flK
                                                                               1,105 views




   3.      At time-mark 28:35 ref:(a) proclaims,"Hey, Jason Goodman. Yo,Jason Goodman,
   mumble Jason Goodman. Jason. Are you watching Jason Goodman?." Ref:(a)then proposes
   that Mr. Goodman wait for ref:(a)'s e-mail messages to be turned over to plaintiffs counsel
   before using such evidence in either one oftwo lawsuits(shown below).


        • ROBERT DAVID STEELE vs. JASON GOODMAN,U.S.D.C. for the Eastern Dist. Of
           Virginia(Richmond), I7-CV-00601-MHL.
        • SWEIGERT vs. GOODMAN, U.S.D.C. for the Southern District of New York,
           1:18-CV-08653-VEC [the undersigned is the plaintiff in that case]




            RICHv. BUTOWSKYetal, CASE#: l:18-cv-00681-RJL, Judge RichardJ. Leon
Case 3:17-cv-00601-MHL Document 137 Filed 07/03/19 Page 11 of 20 PageID# 2345
          Case l:18-cv-08653-VEC Document 78 Filed 06/27/19 Page 4 of 12




   4.     This dramatic request by ref:(a)appears related to the alleged coordination and
   participation of ref:(a) with Jason Goodman and his then business partner George Webb
   Sweigert[undersigned's brother] to interview former detective Rod Wheeler(the subject ofEOF
   Doc. No.62[6/12/19]).
   5.     In the video publication ofJune 5,2017,entitled '^Crowdsota-ce the Truth Interviews Rod
   Wheelet'', Internet URL: httDs://www.voutube.com/watch?v=vDI0AFOHuNI&t=l609s ,the
   three discuss the Rich family at length. Pictured below, left to right, George Webb Sweigert
   (currently a resident of Annapolis, Maryland), Jason David Goodman,(resident ofNew York,
   New York)and Rod Wheeler(resident of Upper Marlboro, Maryland).




          Crowdsource the Truth Interviews Rod Wheeler
                    Jason Goodman

                         Subscribed   aiK
                                                                             43,614 views
             Adtj   >   ^ Slii'-io                                               !'iiiir    '3d.




           RICHv. BUTOWSKYetal, CASE#: l:18-cv-00681-RJL, Judge Richard J. Leon
Case 3:17-cv-00601-MHL Document 137 Filed 07/03/19 Page 12 of 20 PageID# 2346
          Case l:18-cv-08653-VEC Document 78 Filed 06/27/19 Page 5 of 12




   6.     It is relevant to note that ref:(a), aka YouTube channel name MERLIN DEFANGO,and
   DEFANGO TV and LARP WARS,uses the name DEFANGO as an alias.


   7.     Ref:(a)distributed a video on August 6,2017,entitled "Fate News \ Rod Wheeler and
   Seth Rich Case \ Anti Radio Underground'^ at Internet URL:
   https://www.voutube.com/watch?v= zDIkaeShmw.




                                                                       B3 «      □    []


        Fake News | Rod Wheeler and Seth Rich Case
        Anti Radio Underground
              Defango TV
                  Subscribed   Ji   20K
                                                                            1,100 views




          Signed this
                        2-/[_ day of June, 2019

                                                                     D. G. Sweigenf, non-party



           RICHv. BUTOWSKYetal, CASE #: I:i8-cv-00681-RJL. Judge Richard J. Leon
Case 3:17-cv-00601-MHL Document 137 Filed 07/03/19 Page 13 of 20 PageID# 2347
           Case l:18-cv-08653-VEC Document 78 Filed 06/27/19 Page 6 of 12




                                                                            D. George Sweigert, do
                                                                                       P.O. Box 152
                                                                                   Mesa,AZ 85211
                                                                    Spoliation-notice@mailbox.org

                                                                                      June 16,2019



   EDWARD BUTOWSKY
   2200 Bradbury Court                                                                                 ■■




   Piano,TX 75093
                                                                                                            -■)

                                                                                          Id
   and                                                                                          ro
                                                                                                            1
                                                                                          C-i



   Clerk of the Court
   U.S. District Court
   for the District of Columbia                                                                 PO

   333 Constitution Avenue N.W.
   Washington D.C.20001

   SUBJECT;        RICH v. BUTOWSKY et ai
                   CASE Ui l:18-cv-00681-RJL
                   Judge Richard J. Leon


   REF: (a)        Whereabouts of a potential witness: Manual A. Chavez, III


   To the Clerk:


   1.     The undersigned is a non-party that has observed the behavior of a potential witness to
   escape service of subpoena process in this litigation. This behavior is documented in a series of
   YouTube social media videos produced and distributed by ref: (a).


   2.     On June 14,2019 ref: (a) published the video entitled, Daywave Florida defango, via
   Internet URL httDs://www.voutube.coni/watch?v=qOpPqp8KBuU . In this video the witness

   request from counsel is displayed to the audience (see below).




           RICHv. BUTOWSKY et at. CASE #: l:I8-cv-00681-RJL. Judge Richard J. Leon
Case 3:17-cv-00601-MHL Document 137 Filed 07/03/19 Page 14 of 20 PageID# 2348
         Case l:18-cv-08653-VEC Document 78 Filed 06/27/19 Page 7 of 12




                                                                          '^     «ih' -t ^A.




                                               ^SniuiBl Mil
                                                              "''NlwrUP


                                                  ^ ««ie.com[vCartT J www.wJHklfewwti'^l

                       . "<1)       1505/20:14                                                     03 <J Q □

          Daywave Florida defango
          345 vievjs                                                           l& 33           4   SHARE   SAVE




                                jwcMt tro rqiresem Aaroo teh (a aaMi

               atiat-inuw't.AMiiA   a •-. «»



              m a uany m iMs                                    I              ^

             w'omwC! m
             ^<te.«. mi AS po^f^'                                         «'««•



         RICHv. BUTOWSKYetal, CASE #; l:I8-cv-0068l-RJL, Judge Richard J. Leon
Case 3:17-cv-00601-MHL Document 137 Filed 07/03/19 Page 15 of 20 PageID# 2349
          Case l:18-cv-08653-VEC Document 78 Filed 06/27/19 Page 8 of 12




   3.     Ref:(a)reads the e-mail message request to his world-wide audience then remarks [time-
   mark 15:12]. "Sorry, Your going to need to serve me first. Which you have not.", (see below).


                                 Defango TV3 3?pm
                                 to Hall V



                       Soiryi


                                                                             yotil


                   K         quoted text



   4.     It is relevant to note that ref:(a), aka YouTube channel name MERLIN DEFANGO,and
   DEFANGO TV and LARP WARS,and uses the name DEFANGO as an alias. His whereabouts
   presently are in Pensacola, Florida; but, his base of operations appears to be Carson City,
   Nevada.



   5.     Ref:(a)discusses the filing ofa Virginia police report(purportedly filed by the wife of
   the ex-attorney of ref:(a)) with a Carson City Police Officer in the video production published
   May 18,2019,entitled Visited by cops- Virginia Police call-Defango TV via Internet URL:
   https://www.voutube.com/watch?v=YwWG3ZOuOsg&t=60s(see below).




           RICHv. BUTOWSKYetal. CASE#: l:l8-cv-00681-RJL. Judge Richard J. Leon
Case 3:17-cv-00601-MHL Document 137 Filed 07/03/19 Page 16 of 20 PageID# 2350
           Case l:18-cv-08653-VEC Document 78 Filed 06/27/19 Page 9 of 12




      Visited by cops - Virginia Police call - Defango TV
               Defango TV
                v' Subscribed   A   20K
                                                                                            3,305 views




          6.         The former attorney ofref:(a)in question -Steven Biss-apparently represented

   ref:(a)at one time in a matter that was never filed in the state courts of Arizona. Ref:(a)is also

   a potential witness in the lawsuit known as ROBERT DAVID STEELE vs. JASON

   GOODMAN,U.S.D.C.for the Eastem Dist. Of Virginia(Richmond), 17-CV-00601-MHL.

          7.         There are Internet web-sites that purport to display the present address for ref:(a)

   in Carson City, Nevada.




           RICHv. BUTOWSKYetal, CASE #; I:18-cv-00681-RJL, Judge Richard J. Leon
Case 3:17-cv-00601-MHL Document 137 Filed 07/03/19 Page 17 of 20 PageID# 2351
         Case l:18-cv-08653-VEC Document 78 Filed 06/27/19 Page 10 of 12




      by consumers,for consumers..



      isiafiReport
      Don1 let them gel away with Itl® Let the truth be Knovrnt™
                                                                                                                                         Con

                                                                                                                                     Revie


       I Total Visits since 1997: 9,008,617,292   ■ Estmiated Money Consumers Saved since 1997: $15,765,080,261   ■ Reports filed: 2,585,32:

                     Programs S        Help a        Consumer          Verified Business   Legal           Consumers Say        In The

                      Services         FAQs          Resources         Directory           Directory       Thank You            Media




          Report: #1476284


       Complaint Review: Merlin Defango - Carson City
            Don't let them               I Submitted: Sat. March 30,2019 ■ Updated: Sun. March 31,2019
          Get away with it!              I Reported By; James—Wisconsin United States

                                         ■ Merlin Defango
                                           17H Nevada St
                                           Carson City,
        Make sure they make                United States
         the Ripoff Report!              ■ Phone:480-868 iH

                                                                Internet URL:


      https://www.rtpoffreport.com/report/merlin-defango/carson-city-tv-manuel-chavez-I476284

           8.         In a video distributed on June 3,2017,entitled Jason Goodman and CO spoofed

   the SethRich[socjfiles on accident, via Internet URL:

   httDs://www.voutube.com/watch?v=adJ2FxWJZCE . In this video DEFANGO (ref:(a))

   describes his understanding ofpurportedly stolen files from the Democratic National Committee

  (DNC)that were in the possession ofJason Goodman (defendant in the Virginia lawsuit).

   Apparently, Mr. Goodman had transmitted the allegedly stolen information (protected personally

   identifiable information) ofDNC donors(names,addresses and amounts)to DEFANGO for file

   forensics(see below).




            RICHv. BUTOWSKYetal, CASE#: l:I8-cv-00681-RJL. Judge Richard J. Leon
Case 3:17-cv-00601-MHL Document 137 Filed 07/03/19 Page 18 of 20 PageID# 2352
         Case l:18-cv-08653-VEC Document 78 Filed 06/27/19 Page 11 of 12




       ■ i     \-_i i-;
      .H E         k
                   fT'
                       .
                                                                 :■   ..            v- .y e|




      Jason Goodman and CO spoofed the SethFiles files on accident
      ahaha
              Oefango TV
                    Subscfibed   .>ok
                                                                                 1,498 views




             Signed this ^'day of June,2019


                                                                  D. George Sweigert, non-party




             RICHv. BUTOWSKY et al. CASE #; l:18-cv-00681-RJL. Judge Richard J. Leon
                                                                              >.     T
                                                                           I'"'".'       :




                 i/
                                                                                                       iH
                                                                                                                                           O
                                                                                                                                          81
                                                                                                                                           <D


                                                                                                                                           M
                                                                Retail                                                                     00
                                                                                                                                           1



                                                                                                                                           ?
                                                                                                                                           O
                                      US POSTAGE PAID                                                   D. George Sweigert, do             CO
                                                                                                                                           O)
                                                          Origin: 95662                                           P.O. Box 152            cn
                                                          06/24/19                                                                        to
                                                                                                               Mesa, AZ 85211
                                          $7.35           0556740662-3                                                                     k
A
                                                                                                 Spoliatioii-notice@mailbox.org           m
Q
TJ
 A
ST
                  P                                                                                                                       o

3
                                PRIORITY MAIL 2-Day®
o>

&      p                                                  0 Lb 3.30 Oz
?
3
                                                                 1006
                  ■ EXPECTED DELIVERY DAY:     06/08/19


                                                          C014
                      SHJP
                      TO:
     t.M Da             "500 PEARL ST
     '«us^             -•'^NEW YORK NY 10007-1316
       ■! int(
     .'3
                              USPS TRACKING NUMBER                                                                           TO;          T>
      -Un
                                                                                                                                          ss
                                                                                                                                          <a
      ■ Pic                                                                                                                                <0
                                                                                                                                          M
      ■Ore                                                                                             PRO SE DIVISION, ROOM #200         ro

      «Wh                                                                                              Clerk of the Court                 a
                                                                             To schedule free                                             M
           dei                                                               Package Pickup,           U.S. District Court for the SDNY   N)
                                                                           scan the QR code.           (FOLEY SQUARE)
           ♦D                9505 5158 1613 9175 3448 02
                                                                                                       500 Pearl Street
                                                                           mms                        New York, New York 10007-1312
                                                                                                                                                Case 3:17-cv-00601-MHL Document 137 Filed 07/03/19 Page 19 of 20 PageID# 2353




                                            EP14FOct2018
            psnnnnmnnniz.                   nn- 191/!) vQ 1/9             I i.<;ps nnu/Dinm to
Case 3:17-cv-00601-MHL Document 137 Filed 07/03/19 Page 20 of 20 PageID# 2354




                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                     RICHMOND DIVISION


  ROBERT DAVID STEELE,

                                    Plaintiff,            17-CV-00601-MHL

                   -against-

  JASON GOODMAN,

                                  Defendant.




                                 CERTIFICATE OF SERVICE


 It is hereby certified that the accompanying materials have been placed in the U.S. Postal Service
 with First Class mail postage affixed and addressed to the following parties:

  Clerk of the Court              Jason Goodman                    Susan A.Holmes
  U.S. District Court             252 7th Avenue                   (Lutzke)
  701 E. Broad St.                Suite 6-S                        2608 Leisure Drive
  Richmond,VA 23219               New York, NY 10001               Apt. B
                                                                   Ft. Collins, CO 80525


I hereby attest that the foregoing is true and accurate under the penalties ofperjury on this-^/
day ofJune,2019.




                                                                D. GEORGE SWEIGERT,C/O
                                                                                   P.O. BOX 152
                                                                                 MESA,AZ 85211
